                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DONNIE SCOTT,                                      Case No. 19-cv-06046-HSG
                                   8                     Plaintiff,                         ORDER DENYING AS MOOT
                                                                                            REQUEST FOR LEAVE TO FILE
                                   9             v.                                         SECOND AMENDED COMPLAINT
                                  10     ERIC GOLDING, et al.,                              Re: Dkt. No. 19
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, an inmate at California State Prison – Los Angeles County, filed this pro se civil
                                  14   rights action pursuant to 42 U.S.C. § 1983 alleging that officials at Pelican Bay State Prison,
                                  15   where he was previously housed, violated his constitutional rights. Now pending before the Court
                                  16   is plaintiff’s request for leave to file an amended complaint that complies with the Court’s January
                                  17   21, 2020 order screening the amended complaint by excluding the claims and defendants
                                  18   dismissed in the screening order. Dkt. No. 19. Plaintiff’s request is DENIED as moot. The effect
                                  19   of the Court’s January 21, 2020 screening order is that Jim Robertson has been dismissed from
                                  20   this action, and that the due process and equal protection claims have been dismissed from this
                                  21   action. Plaintiff need not file an amended complaint that lists only cognizable claims and served
                                  22   defendants in order for the Court’s January 21, 2020 screening order to have effect.
                                  23          This order terminates Dkt. No. 19.
                                  24          IT IS SO ORDERED.
                                  25   Dated: 3/4/2020
                                  26                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  27                                                    United States District Judge
                                  28
